Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Allowable Subject Matter
Claims 52-71 are allowed. The following is an examiner’s statement of reasons for allowance: 

Kishore(20140101707) et al disclose the media device 102 may then end presentation of the media content event 204 (and pause or save the media content event 204), and then initiate presentation of the media content event summaries residing in the media content event summary segment 202h,0067; presentation of the remaining portion 126 of the selected media content event may begin or may be resumed from the pause point or stored point of the selected media content event,0024; presentation of the media content event 204 may resume. Presentation of the media content event 204 may resume at various points in time. For example, presentation of the media content event 204 may resume at the point where the user requested the media content event summaries,0064;0033. 

And Wang (20150356997) et al disclose the device may take the end display time of a first subtitle and the initial display time of a second subtitle that is adjacent and after the first subtitle, and determine a time interval between the two adjacent subtitles. When the time interval is greater than a predetermined time interval, the device may determine that the second subtitle is a beginning subtitle of the target semantic statement, and then the device may select a position in the time interval as the target starting position,0064-0066;0061.
And Urdang(20070089147) et al disclose when the NPVR user issues a command to resume viewing the program material, e.g., by toggling the pause key on the remote control, terminal 158-1 exits the pause state, sends a resumption message to processor 119, and readies itself to receive the program material starting from I-frame.sub.pause. This resumption message includes a resumption command, and the IP and/or MAC address of terminal 158-1. After reading the received resumption message, processor 119 retrieves the record associated with terminal 158-1 identified by the received IP and/or MAC address. In response to the resumption command, processor 119 causes the transmission of the program material to terminal 158-1 to be restarted from I-frame.sub.pause, and notes in the record the transmission resumption event,0061;0064.

But the above  cited references will not be able to reject properly the limitations:

“in response to receiving the second input from the user to resume the media asset, retrieving metadata from a database, wherein the metadata comprises a plurality of time stamps, each time stamp of the plurality of time stamps corresponding to a starting time of a plurality of scenes of the media asset; determining a start of a recent scene of the media asset based on the first position; setting the start of the recent scene as a second position of the media asset, wherein the start of the recent scene is different from the first position; and generating the media asset for display beginning at the second position preceding the first position” as recited in claim 52 .

And “in response to receiving the second input from the user to resume the media asset, retrieve metadata from a database, wherein the metadata comprises a plurality of time stamps, each time stamp of the plurality of time stamps corresponding to a starting time of a plurality of scenes of the media asset; determine a start of a recent scene of the media asset based on the first position; set the start of the recent scene as a second position of the media asset wherein the start of the recent scene is different from the first position; and generate the media asset for display beginning at the second position preceding the first position” as recited in claim 62.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                     Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425